DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed September 1, 2021 has been entered. Claims 4 and 13 have been cancelled, and claims 1, 10, and 27 have been amended. Claims 1-3, 5-12, and 14-27 remain pending in this application, and claims 19-26 remain withdrawn. The amendments to the Specification have overcome the objections previously submitted in the Non Final Office action mailed July 6, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,280,381, hereinafter Malin, cited by Applicant in the IDS dated January 3, 2020.
(intelligent measurement system or IMS, Abstract, col.4, lines 28-45), comprising: 
an optical sensor (detectors 94, Fig. 9) configured to emit light (lamp 92) towards a skin surface of a user, and detect an optical signal (measurement m, col. 5, lines 9-12) reflected by the skin surface of the user (col. 13, lines 10-28); and 
a processor (IMS 90) configured to: 
select a blood concentration change interval based on an interval selection indicator (the feature space for mutually exclusive classes is denoted by classifier c, col. 9, lines 55-56; col. 9, lines 3-22; the feature space is the set of feature vectors z which map to a class c and each feature vector z is mapped from a measurement vector x, see Equations 2, 3);
select an interval-specific blood concentration estimation model (calibration model gk(x), Equation 6; col. 10, lines 60-67; col. 11, lines 1-2) that corresponds to the selected blood concentration change interval from among the plurality of interval-specific blood concentration estimation models (“the estimated class is used to select one of p calibration models most appropriate for blood analyte prediction using the current measurement,” col. 10, lines 62-64) ; and 
estimate a blood concentration change or a blood concentration of an analyte using the selected interval-specific blood concentration estimation model and the detected optical signal (calibration 60 selects a model based on the class estimate and determines a blood analyte concentration 24, Fig.6; col. 10, lines 50-67; col. 11, lines 1-2).
Regarding claim 2, Malin teaches the apparatus of claim 1, wherein the processor is configured to: obtain a plurality of interval selection factors (the plural features are represented in a vector z (Equation 2), col. 6, lines 22-26); and determine the interval selection indicator by linearly or nonlinearly combining the obtained plurality of interval selection factors (Equation 3 transforms the feature vector z to a class estimate c, which is an integer, col. 9, lines 30-37, 51-58).
Regarding claim 3, Malin teaches the apparatus of claim 2, wherein the plurality of selection interval factors include at least one of an initial value of an optical property, a height, a weight, a body mass index (BMI), and a body fat (exemplary features include body fat or optical properties of the tissue; col. 6-col. 7).
Regarding claim 5, Malin teaches the apparatus of claim 1, wherein the processor is configured to: determine a change of an optical property based on the detected optical signal (feature vector z is calculated from the preprocessed measurement vector x, thus, changes in the features would be captured from the detected optical signal; col. 6, lines 22-26, 52-67; col. 7); and estimate the blood concentration change or blood concentration of the analyte using the determined change of the optical property and the selected interval-specific blood concentration estimation model (feature vector z is mapped to class estimate integer c to determine the proper calibration model; Equations 2-3, 5-6; calibration 60 selects a model based on the class estimate and determines a blood analyte concentration 24, Fig.6; col. 10, lines 50-67; col. 11, lines 1-2).
Regarding claim 6, Malin teaches the apparatus of claim 5, wherein the optical property is a scattering coefficient or an effective attenuation coefficient (features can include scattering properties of tissue, col. 7, lines 6-14).
Regarding claim 7, Malin teaches the apparatus of claim 1, wherein the analyte includes glucose (“The two implementations are specific to the prediction of blood glucose concentration. However, the invention is appropriate for the prediction of all blood analytes and other biological and other compounds that absorb in the NIR,” col. 13, lines 6-9).
(“pre-assigned classification definition”) that corresponds to the interval selection indicator (“calibrations are developed from a set of exemplar absorbance spectra with reference blood analyte values and pre-assigned classification definitions,” col 11, lines 3-24).
Regarding claim 9, Malin teaches the apparatus of claim 1, further comprising an output interface (display system 91, Fig. 9) configured to output the estimated blood concentration change or the blood concentration of the analyte (col. 13, lines 22-24).
Regarding claim 10, Malin teaches a method of estimating blood concentration (Figs. 1, 3, 5-6), comprising: 
emitting light towards a skin surface of a user (lamp 92, Fig. 9; col. 1, lines 13-20); 
detecting (detector 94, Fig 9; measurement 28) an optical signal (vector m, col. 5, lines 9-12) reflected by the skin surface of the user;
selecting a blood concentration change interval based on an interval selection indicator (the feature space for mutually exclusive classes is denoted by classifier c, col. 9, lines 55-56; col. 9, lines 3-22; the feature space is the set of feature vectors z which map to a class c and each feature vector z is mapped from a measurement vector x, see Equations 2, 3);
selecting an interval-specific blood concentration estimation model (calibration model gk(x), Equation 6; col. 10, lines 60-67; col. 11, lines 1-2) that corresponds to the selected blood concentration change interval from among the plurality of interval- specific blood concentration estimation models (“the estimated class is used to select one of p calibration models most appropriate for blood analyte prediction using the current measurement,” col. 10, lines 62-64)
estimating a blood concentration change or a blood concentration of an analyte using the selected interval-specific blood concentration estimation model and the detected optical signal (calibration 60 selects a model based on the classification output c and determines a blood analyte concentration 24, Fig.6; col. 10, lines 50-67; col. 11, lines 1-2).
Regarding claim 11, Malin teaches the method of claim 10, further comprising: obtaining a plurality of interval selection factors (plural features are represented in a vector z (Equation 2), col. 6, lines 22-26); and determining the interval selection indicator by linearly or nonlinearly combining the obtained plurality of interval selection factors (the features are mapped to a class estimate c, which is an integer, col. 9, lines 30-37, 51-58).
Regarding claim 12, Malin teaches the method of claim 11, wherein the plurality of selection interval factors include at least one of an initial value of an optical property, a height, a weight, a body mass index (BMI), and a body fat (exemplary features include body fat or optical properties of the tissue; col. 6-col. 7).
Regarding claim 14, Malin teaches the method of claim 10, wherein the estimating of the blood concentration change or the blood concentration of the analyte comprises: determining a change of an optical property based on the detected optical signal (feature vector z is calculated from the preprocessed measurement vector x, thus, changes in the features would be captured from the detected optical signal; col. 6, lines 22-26, 52-67; col. 7, lines 1-51); and estimating the blood concentration change or the blood concentration of the analyte using the determined change of the optical property and the selected interval-specific blood concentration estimation model (feature vector z is mapped to class estimate integer c to determine the proper calibration model; Equations 2-3, 5-6).
(features can include scattering properties of tissue, col. 7, lines 6-14).
Regarding claim 16, Malin teaches the method of claim 10, wherein the analyte includes at least one of glucose, triglyceride, cholesterol, protein, lactate, ethanol, uric acid, and ascorbic acid (“The two implementations are specific to the prediction of blood glucose concentration. However, the invention is appropriate for the prediction of all blood analytes and other biological and other compounds that absorb in the NIR,” col. 13, lines 6-9).
Regarding claim 17, Malin teaches the method of claim 10, wherein the plurality of interval-specific blood concentration estimation models are generated based on training data (“calibrations are developed from a set of exemplar absorbance spectra with reference blood analyte values and pre-assigned classification definitions,” col 11, lines 3-24) classified according to an interval division indicator (“pre-assigned classification definition”)  that corresponds to the interval selection indicator.
Regarding claim 18, Malin teaches the method of claim 10, further comprising: outputting the estimated blood concentration change or the blood concentration of the analyte (glucose prediction is output via display system 91, col. 13, lines 22-24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

27 is rejected under 35 U.S.C. 103 as being unpatentable over UK Patent Application Publication No. GB 2489717, hereinafter Murray, in view of Malin.
Murray teaches a wearable device (Fig. 7; pg. 11, lines 29-32) for measuring a triglyceride level (pg. 8, line 11) of a user, comprising: an optical sensor (light source system 702 and detection system 703) configured to emit light (in the NIR spectrum, pg. 5, lines 15-21) towards a skin surface of the user, and detect an optical signal reflected by the skin surface of the user; and a processor configured to estimate the triglyceride level of the user based on an estimation model and the detected optical signal (“a processor operably coupled to the detector, wherein the processor is adapted to determine the change in intensity of the Raman scattered light at said wavelength and determine the change in concentration of the analyte therefrom,” pg. 2, lines 17-19).
Murray teaches all limitations of claim 27, except for a processor configured to select a triglyceride level change interval based on an interval selection indicator; identify a tryglyceride estimation model that corresponds to the selected triglyceride level change interval from among a plurality of interval-specific triglyceride level estimation models, based on one or more of an optical property of the detected optical signal, a physiological characteristic of the user, and a physical characteristic of the user; and estimate the triglyceride level of the user based on the selected triglyceride estimation model and the detected optical signal.
Malin teaches a method for processing optical blood analyte data (“the invention is appropriate for the prediction of all blood analytes and other biological and other compounds that absorb in the NIR,” col. 13, lines 6-9) that includes a processor (IMS 90) configured to select a blood concentration change interval based on an interval selection indicator (the feature space for mutually exclusive classes is denoted by classifier c, col. 9, lines 55-56; col. 9, lines 3-22; the feature space is the set of feature vectors z which map to a class c and each feature vector z is mapped from a measurement vector x, see Equations 2, 3); identify a analyte level estimation model from among a plurality of analyte (one calibration model gk(x) is chosen during calibration 60, Fig. 6; col. 10, lines 60-67; col. 11, lines 1-2), based on one or more of an optical property of the detected optical signal, a physiological characteristic of the user, and a physical characteristic of the user (features of the user are extracted from the optical signal and mapped to a class c used to determine the calibration model; col. 6-7; col. 9, lines 30-37, 51-58); and estimate the analyte level of the user based on the analyte estimation model and the detected optical signal (blood analyte concentration 24). Malin teaches that this method of choosing an appropriate model for the measurement to calculate an analyte level reduces interference related to the optical properties of the tissue and improves the signal-to-noise ratio (col. 4, lines 28-39).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have modified the invention of Murray by the processing method of Malin in order to create a wearable device for measuring an optical signal and choosing an appropriate model to estimate a triglyceride level. Both Murray and Malin teach systems using NIR wavelengths for noninvasive estimation of blood analytes, and one would be motivated to make this modification because Malin teaches that noninvasive estimation of blood analytes is limited by variations in optical properties of tissue and that the disclosed method provides a way to compensate for these variations (col. 1, lines 36-41; col. 2, lines 62-67; col. 3, lines 1-24). Thus, by applying Malin’s method to the measurement taken by Murray, one would be able to improve the accuracy of triglyceride levels measured by Murray, and one of ordinary skill in the art would be able to implement such an improvement to yield predictable results.

Response to Arguments
Applicant's arguments filed September 1, 2021 have been fully considered but they are not persuasive. Applicant alleges that “a class in Malin does not reasonably correspond to the claimed ‘blood concentration change interval’ even under the broadest reasonable interpretation standard, and .
Contrary to Applicant’s allegation, since Applicant has not provided an explicit special definition for the phrase “blood concentration change interval,” then the broadest reasonable interpretation of “blood concentration change interval” is merely a set of values which correspond to a value of the indicator and a particular estimation model. Applicant may intend that a blood concentration change interval is a range of blood glucose change values, wherein each interval is distinct and corresponds to a particular indicator and model, as shown in Figs. 3-4; however, neither the claims nor the specification explicitly define the phrase as such (paragraphs 10, 19, 59-60, 62-63, 73, 96 merely recite the phrase in relation to the interval selection indicator and the interval-specific blood concentration estimation model). 
Malin discloses that the class c, which is an indicator used to select the particular model, is determined from the features represented in vector z (Equation 3; col. 9, lines 30-34, 51-58), and z is determined from the measurement vector x (Equation 2, col. 6, lines 22-26). The selected “interval” could be interpreted as the feature space that is captured by class c (i.e., the set of feature vectors z that map to a particular class c), wherein each class c corresponds to a different estimation model. Furthermore, values of possible glucose levels are inherently captured by measurement vector x, which are then mapped to a class indicator c through equations 2 and 3, and then an estimation model is chosen based on class c in order to estimate a blood concentration of an analyte. 
Accordingly, under the broadest reasonable interpretation, Malin teaches the processor is configured to select an interval based on an indicator (class c, the indicator, corresponds to a set of feature vectors and a set of blood glucose measurements inherently captured by measurement vector x, Equations 2-3), select a model corresponding to the selected interval and indicator (the determined 
Applicant has not provided additional arguments for the independent claims 10 and 27 or for the dependent claims 2-3, 5-9, 11-12, and 14-18, and the rejections under 35 USC 102 and 103 are hereby maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khalil et al. (WO 02/10725) teaches calculating glucose concentration in tissue based on the changes in scattering coefficient and the changes in the absorption coefficient in order to compensate for tissue hydration (pg. 8, lines 1-17; pg. 16, Equation 11).
Maruo et al. (EP 1452135) teaches selecting a calibration equation based on the skin thickness of the subject (Figs. 17, 19-20).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791